UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:April 30, 2015 Date of reporting period:April 30, 2015 Item 1. Reports to Stockholders. SiM Dynamic Allocation Equity Income Fund Annual Report April 30, 2015 SiM Dynamic Allocation Equity Income Fund May 26, 2015 Dear Fellow Shareholder: We are pleased to present our annual report for the SiM Dynamic Allocation Equity Income Fund (the “Equity Income Fund” or the “Fund”) (NASDAQ: SDEAX) for the fiscal year ended April 30, 2015.At the end of the fiscal year, the net assets of the Fund were $32.78 million. The Equity Income Fund seeks to provide investors with a combination of current income generation, long-term capital preservation, and potential growth opportunities within an appropriate risk and portfolio positioning framework.The Fund is an actively managed combination primarily of exchange-traded funds (“ETFs”), allowing for efficient diversification through dynamic allocation across a myriad of asset classes, styles, sectors, market caps, industries, countries, qualities and maturities.The Equity Income Fund focuses on long-term capital appreciation, with some growth of income, and seeks to benefit from the income bias inherent in our investment philosophy. Through a disciplined and methodical investment process, Strategic Income Management, LLC (“SiM”) has established a long-term approach to ascertain value within the asset allocation and high yield markets – while ever cognizant of the importance of income as a component of total return.We believe that combining a high quality, focused and experienced team with proven investment approaches provides the foundation for achieving long-term client objectives. Performance Overview Please refer to the following performance chart for specific details on the Equity Income Fund’s six-month, one-year, three-year, and since inception performance results on both an absolute and relative basis.As shown, the Fund has achieved solid positive absolute returns, and although it underperformed the blended benchmark, it has outperformed its Morningstar® Aggressive Allocation peer group category average over the one-year, three-year and since inception periods.For the one-year and three-year periods ended April 30, 2015, the Fund ranked in the top 18th and 51st percentiles of the peer group category, based on total returns, out of 448 and 391 U.S. open-end aggressive allocation funds, respectively.Since the Fund’s inception on June 21, 2011 through April 30, 2015, it ranks in the top 35th percentile of the peer group category, based on total returns, out of 379 U.S. open-end aggressive allocation funds. 1 SiM Dynamic Allocation Equity Income Fund Performance Chart Performance through April 30, 2015 6 Month 1 Year 3 Year Since Inception1 Return Return % Rank Return % Rank Return % Rank Equity Income Fund – Class A (No Load) 3.63% 8.99% 18 11.32% 51 9.98% 35 Equity Income Fund – Class A (Load) -2.10% 2.99% 9.26% 8.39% Morningstar Aggressive Allocation Category2 3.67% 7.34% 11.27% 9.50% 15% BarCap US Agg Bond / 66% Russell 3000 Index / 16% MSCI EAFE Index / 3% MSCI EM Index 4.72% 9.61% 13.43% 11.84% BarCap US Aggregate Bond Index 2.06% 4.46% 2.60% 3.55% Russell 3000 Index 4.74% 12.74% 16.86% 15.35% MSCI EAFE Net (USD) Index 6.81% 1.66% 11.22% 6.67% MSCI Emerging Markets Net (USD) Index 3.92% 7.80% 3.24% 0.86% 1 Since inception date is June 21, 2011. 2 The Morningstar Aggressive Allocation Category included 448, 391, and 379 funds for the one year, three year, and since inception periods, respectively. Returns for periods over one year are annualized. Category returns are category average returns. Equity Income Fund: Gross expense: Class A: 1.93% Net Expense*: Class A: 1.60% * The advisor has contractually agreed to expense reductions through at least August 27, 2015. The performance quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-746-3863. Class A performance data with load reflects a 5.50% maximum sales charge for the Equity Income Fund.Performance data without load does not reflect sales charges and if it had, returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. 2 SiM Dynamic Allocation Equity Income Fund For the fiscal year ended April 30, 2015, the Fund posted a total return of 8.99% (without sales load).The Fund’s blended benchmark increased 9.61%, with U.S. equity markets up 12.74%, bonds up 4.46%, developed international stock markets up 1.66% and emerging market equities gained 7.80% (as measured by the Russell 3000® Index, Barclays U.S. Aggregate Bond Index, MSCI EAFE Index and MSCI Emerging Markets Index, respectively). On an absolute basis, within the Fund’s equity holdings, U.S. growth equities (large, mid and small) were the top performers, outperforming their U.S. value equity counterparts by a sizeable margin.U.S. equity real estate investment trusts (“REITs”) were also among the top performers for the period.All of the Fund’s fixed income categories posted positive returns for the period, led by intermediate-term U.S. Treasuries. The Fund’s underweight exposure to international developed market stocks was once again a primary contributor to relative performance, as was the underweight exposure to U.S. large cap value equities.On the other hand, for the fiscal year ended April 30, 2015, the Fund’s overweight exposure to U.S. small cap value equities was a top detractor from relative performance. The Fund ended the period with a general composition of 11% fixed-income, 11% income REITs, 4% income hybrids, and 74% equities, diversified across more than 30 asset classes.While committed to our current strategic and tactical positioning, as always we will monitor the Fund and seek to make adjustments when we deem warranted based on our view of market and economic conditions. Economic and Investment Outlook SiM’s proprietary economic and investment outlook is our independent assessment of U.S. and global growth and inflation factors and how they should affect global capital markets for the coming period.Heading into 2015, sustainable momentum in U.S. growth continues to build but has been on a very slow and uneven path.Employment, consumer confidence and spending remain on an uptrend, but from still depressed levels.The same can be said for housing activity, bank lending and industrial production, all key components of domestic growth which continue to be propped up by low interest rates as the economy slowly de-levers.The other major global economies have not been helping, as Japan and the Euro Area are once again fighting deflation and economic stagnation, setting back expectations of a positive global synchronization.There are signs of hope, however, as both the Japanese and European Central Bank authorities have redoubled their efforts to remove themselves from the deflationary grip.Some improvement may already be taking shape in Japan, while the Euro Area looks to still be further away.Of the emerging economies, China alone appears able to sustain trend growth internally, while the economic fate of the other countries will be at the whim of overall global growth and commodity prices. Positioning Themes as Guided by Economic and Investment Outlook Uneven and subdued global growth should continue to keep a lid on inflation and interest rates in the U.S. for an extended period.We anticipate continued volatility in equities and longer term U.S. Treasury yields as the markets adjust to the likelihood of Federal Reserve Board tightening being pushed out until late 2015 or beyond.This uncertainty and variability should provide opportunity to make small tactical moves to take advantage of market swings.We look to position the Fund in accordance with the below listed dynamic allocation themes and positioning, as guided by our proprietary economic and investment outlook. • Overall Key Positioning Tilts Entering 2015 – Favor equities over bonds; high yield/corporates over U.S. Treasuries; small-mid caps over large-caps; China/emerging markets over Europe o Overweight positioning in U.S. equities, slightly decreased to add to attractive developed international equities (still underweight) o Overweight in U.S. high yield corporate bonds while looking for opportunities to take gains when spreads re-tighten o Underweight in U.S. Treasury bonds while looking for opportunities to increase when Treasury yields move above 3% 3 SiM Dynamic Allocation Equity Income Fund o Alternative exposures through convertible bond, preferred stock, and mortgage-backed and equity REIT holdings o Sector allocation focus – Technology, Health Care The SiM team will continue to diligently monitor both economic and market events, and seek to position the Fund in accordance with our proprietary long-term strategic outlook utilizing our near-term selective tactical tilts. Sincerely, Randy Yoakum, CFA Chief Executive Officer/Portfolio Manager Strategic Income Management, LLC Please see next page for full disclosures 4 SiM Dynamic Allocation Equity Income Fund Past performance is no guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.Because the Fund is a “fund of funds,” an investor will indirectly bear the principal risks of the underlying funds, including but not limited to, risks associated with smaller companies, foreign securities, emerging markets, high yield bonds, fixed income investments and commodities.The Fund will bear its share of the fees and expenses of the underlying funds.Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds.Because the Fund invests in ETFs and exchange-traded notes (“ETNs”), they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s or ETN’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sell its shares.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.The Fund’s investments in REITs will be subject to the risks associated with the direct ownership of real estate.Diversification does not assure a profit or protect against a loss in a declining market. The Blended Benchmark consists of 15% Barclays U.S. Aggregate Bond Index, 66% Russell 3000® Index, 16% MSCI EAFE Index and 3% MSCI Emerging Markets Index. Barclays U.S. Aggregate Bond Index is a broad based index composed of U.S. dollar denominated, investment grade, fixed-rate taxable bonds which includes treasuries, government-related securities, mortgage-backed securities, asset-backed securities, and commercial mortgage-backed securities. Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell 3000® Index is constructed to provide a comprehensive, unbiased, and stable barometer of the broad market and is completely reconstituted annually to ensure new and growing equities are reflected. MSCI EAFE Index measures the performance of all of the publicly traded stocks in 21 developed non-U.S. markets. MSCI Emerging Markets Index measures the equity market performance of 23 emerging market countries. ©2015 Morningstar, Inc.All Rights Reserved.The Morningstar information contained herein: (1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Morningstar Percentile Ranking compares a fund’s Morningstar risk and return scores with all the funds in the same Category, where 1% Best and 100% Worst.Morningstar ranks are for the A Share of the Equity Income Fund. Morningstar Aggressive Allocation: Aggressive-allocation portfolios seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds, and cash.These portfolios tend to hold larger positions in stocks than moderate-allocation portfolios.These portfolios typically have 70% to 90% of assets in equities and the remainder in fixed income and cash. An investment cannot be made directly in an index. The information provided herein represents the opinion of the Fund manager and is not intended to be a forecast of future events,a guarantee of future results or investment advice. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Must be preceded or accompanied by a prospectus. The SiM Dynamic Allocation Equity Income Fund is distributed by Quasar Distributors, LLC. 5 SiM Dynamic Allocation Equity Income Fund Allocation of Portfolio Assets at April 30, 2015 (Unaudited) Percentages represent market value as a percentage of total investments. 6 SiM Dynamic Allocation Equity Income Fund Expense Example at April 30, 2015 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/14 – 4/30/15). Actual Expenses The first line of the following table provides information about actual account values and actual expenses, with actual net expenses being limited to 1.35% for Class A shares per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the underlying funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for the Fund to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/14 4/30/15 11/1/14 – 4/30/15 Class A Actual Class A Hypothetical (5% return before expenses) * Expenses are equal to the annualized expense ratio of 1.35% for Class A, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 7 SiM Dynamic Allocation Equity Income Fund Comparison of the change in value of a $10,000 investment in the SiM Dynamic Allocation Equity Income Fund – Class A shares vs the Blended Index Since Average Annual Total Return: One Year Inception1 SiM Dynamic Allocation Equity Income Fund – Class A (without sales load) 8.99% 9.98% SiM Dynamic Allocation Equity Income Fund – Class A (with sales load) 2.99% 8.39% 15% Barclays U.S. Aggregate Bond Index/ 66% Russell 3000® Index/ 16% MSCI EAFE Index/3% MSCI EM Index (Blended Index) 9.61% 11.84% Barclays U.S. Aggregate Bond Index 4.46% 3.55% Russell 3000® Index 12.74% 15.35% MSCI EAFE Index (Net) 1.66% 6.67% MSCI Emerging Markets Index (Net) 7.80% 0.86% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-746-3863. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on its inception date, June 21, 2011. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers,returns would be reduced.Class A shares may be subject to a 5.50% front-end sales load.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. Barclays U.S. Aggregate Bond Index is a broad based index composed of U.S. dollar denominated, investment grade, fixed-rate taxable bonds which includes treasuries, government-related securities, mortgage-backed securities, asset-backed securities, and commercial mortgage-backed securities. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. MSCI EAFE Index measures the performance of all of the publicly traded stocks in 21 developed non-U.S. markets. MSCI Emerging Markets Index measures the equity market performance of 23 emerging market countries. Indices do not incur expenses and are not available for investment. 1 The Fund commenced operations on June 21, 2011. 8 SiM Dynamic Allocation Equity Income Fund Schedule of Investments at April 30, 2015 Shares Value EXCHANGE-TRADED FUNDS – 97.0% Equity ETFs – 87.7% Energy Select Sector SPDR Fund $ Health Care Select Sector SPDR Fund iShares Cohen & Steers Realty Majors Index Fund iShares Mortgage Real Estate Capped ETF iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF Technology Select Sector SPDR Fund Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs – 9.3% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF Total Exchange-Traded Funds (Cost $22,311,195) SHORT-TERM INVESTMENTS – 2.9% Fidelity Institutional Money Market Portfolio – Class I, 0.09% (a) Total Short-Term Investments (Cost $955,771) Total Investments in Securities (Cost $23,266,966) – 99.9% Other Assets in Excess of Liabilities – 0.1% Net Assets – 100.0% $ ETF – Exchange-Traded Fund (a) Rate shown is the 7-day annualized yield as of April 30, 2015. The accompanying notes are an integral part of these financial statements. 9 SiM Dynamic Allocation Equity Income Fund Statement of Assets and Liabilities at April 30, 2015 ASSETS Investments in securities, at value (cost $23,266,966) $ Receivables: Fund shares issued Interest 76 Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Advisory fees Administration and fund accounting fees Audit fees Chief Compliance Officer fee Custody fees Shareholder reporting Transfer agent fees and expenses 12b-1 distribution fees Accrued other expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 94.50%) $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation of investments Net assets $ The accompanying notes are an integral part of these financial statements. 10 SiM Dynamic Allocation Equity Income Fund Statement of Operations For the Year Ended April 30, 2015 INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5)* Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Registration fees Legal fees Trustee fees Chief Compliance Officer fee (Note 4) Reports to shareholders Custody fees (Note 4) Insurance expense Miscellaneous expense Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ * Class C shares converted to Class A shares on July 25, 2014.See Note 1 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 11 SiM Dynamic Allocation Equity Income Fund Statements of Changes in Net Assets Year Ended Year Ended April 30, 2015 April 30, 2014 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies — Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A shares ) ) Class C shares* — ) From net realized gain on investments Class A shares ) ) Class C shares* — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income/(loss) of: $ ) $ * Class C shares converted to Class A shares on July 25, 2014.See Note 1 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 12 SiM Dynamic Allocation Equity Income Fund Statements of Changes in Net Assets (Continued) (a)A summary of share transactions is as follows: Year Ended Year Ended April 30, 2015 April 30, 2014 Class A Shares Net proceeds from shares sold $ $ Proceeds from conversion of Class C shares — Distributions reinvested Payment for shares redeemed ) ) Net decrease in net assets from capital share transactions $ ) $ ) Class C Shares* Net proceeds from shares sold $ $ Distributions reinvested — Payment for conversion of Class C shares ) — Payment for shares redeemed ) ) Net increase/(decrease) in net assets from capital share transactions $ ) $ $ ) $ ) Year Ended Year Ended April 30, 2015 April 30, 2014 Class A Shares Shares sold Shares converted from Class C — Shares issued on reinvestment of distributions Shares redeemed ) ) Net decrease in shares outstanding ) ) Class C Shares* Shares sold Shares issued on reinvestment of distributions — Shares converted to Class A ) — Shares redeemed ) ) Net increase/(decrease) in shares outstanding ) ) ) * Class C shares converted to Class A shares on July 25, 2014.See Note 1 in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 13 SiM Dynamic Allocation Equity Income Fund Financial Highlights For a share outstanding throughout each period Class A Shares June 21, 2011* Year Ended Year Ended Year Ended to April 30, 2015 April 30, 2014 April 30, 2013 April 30, 2012 Net asset value, beginning of period $ Income from investment operations: Net investment income+(a) Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) From net realized gain on investments ) ) ) — Total distributions ) Net asset value, end of period $ Total return % % % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets(b): Before fee waiver and expense reimbursement %^ % % %† After fee waiver and expense reimbursement %^ % % %† Ratio of net investment income to average net assets(a): Before fee waiver and expense reimbursement % % % %† After fee waiver and expense reimbursement % % % %† Portfolio turnover rate % % % %‡ * Commencement of operations. ‡ Not annualized. † Annualized. + Based on average shares outstanding. ^ Includes expenses of Class C shares which converted to Class A shares on July 25, 2014. (a) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests.The ratio does not include net investment income of the investment companies in which the Fund invests. (b) Does not include expenses of the investment companies in which the Fund invests. Total return excludes the effect of sales charges. The accompanying notes are an integral part of these financial statements. 14 SiM Dynamic Allocation Equity Income Fund Notes to Financial Statements at April 30, 2015 NOTE 1 – ORGANIZATION The SiM Dynamic Allocation Equity Income Fund (the “Fund”) is a series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company.The Fund is an investment company and accordingly follows the investment company accounting and reporting guidance of the Financial Accounting Standards Board (FASB) Accounting Standard Codification Topic 946 “Financial Services – Investment Companies.” The Fund, which is a diversified fund, began operations on June 21, 2011. The Fund’s investment objective is to seek to provide total return, consisting primarily of long-term capital appreciation with growth of income. The Fund currently offers only Class A shares.Effective July 25, 2014, the Fund ceased offering its Class C shares.The remaining Class C shares converted to Class A shares at the close of business on July 25, 2014.Class A shares of the Fund are subject to a maximum front-end sales load of 5.50%.The sales load charged decreases depending on the amount invested. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2012-2014, or expected to be taken in the Fund’s 2015 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on the basis of identified cost. Interest income is recorded on an accrual basis. Discounts and premiums on securities purchased are accreted/amortized over the life of the respective security.Dividend income, income and capital gain distributions from underlying funds, and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes its net investment income and net realized gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. 15 SiM Dynamic Allocation Equity Income Fund Notes to Financial Statements (Continued) at April 30, 2015 E. REITs:The Fund may invest in real estate investment trusts (“REITs”) which pay dividends to their shareholders based upon funds available from operations.It is quite common for these dividends to exceed the REIT’s taxable earnings and profits resulting in the excess portion of such dividends being designated as a return of capital.The Fund intends to include the gross dividends from such REITs in their annual distributions to its shareholders and, accordingly, a portion of the Fund’s distributions may also be designated as a return of capital. F. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. For the year ended April 30, 2015, the Fund made the following permanent tax adjustments on the statement of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital Equity Income Fund $— G. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of April 30, 2015, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. The Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Equity Securities:The Fund’s investments are carried at fair value. Equity securities, including common stocks, REITs, exchange-traded funds and closed-end funds, that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the 16 SiM Dynamic Allocation Equity Income Fund Notes to Financial Statements (Continued) at April 30, 2015 NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Corporate Bonds:Corporate bonds, including listed issues, are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in level 2 of the fair value hierarchy. Short-Term Securities:Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of April 30, 2015: Level 1 Level 2 Level 3 Total Exchanged-Traded Funds Equity $ $
